Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Steven Cupp appeals the district court’s order accepting the recommendation of the magistrate judge and dismissing his complaint filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Cupp v. Brown, No. 2:08-cv-00060-REM-JSK, 2009 WL 3711954 (N.D.W.Va. Nov. 3, 2009). We dispense with oral ai'gument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.